Citation Nr: 1325856	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-28 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to April 1977 and from December 1977 to July 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted. 

In his May 2009 claim and additional statements of record, the Veteran asserted that he sustained a right knee injury and received medical treatment for his right knee during active service in 1983.  The Veteran has further asserted that he had self-treated right knee symptomatology, including stiffness and pain, throughout service and since separation. 

Service treatment records reveal that the Veteran experienced right knee pain while practicing karate in April 1983.  He was admitted for five days of inpatient treatment for right lateral collateral ligament strain.  The Veteran's June 1992 separation examination report shows that his right knee was found to be normal.  In his June 1992 Report of Medical History, the Veteran reported experiencing one locked knee episode during service but none since.  

Post-service private treatment records dated from 2003 to 2010 show diagnoses of right knee disorders, including right knee osteoarthritis and right knee posterior horn recurrent meniscal tear.  A February 2003 private treatment note from R. W., M. D. lists an impression of osteoarthritis of the right knee secondary to repetitive use, strain as well as right knee effusion.  An August 2007 private treatment note from G. T. C., M. D. details that the Veteran reported no recent trauma but had sustained a significant twisting injury with an associated effusion while in service 18 years before.  A September 2007 history and physical report shows complaints of right knee pain of long-standing duration, worsened over the past several months.  Evidence of record shows that the Veteran underwent a right knee partial medial meniscectomy in September 2007 and right total knee arthroplasty in February 2010. 

In an August 2009 VA examination report, the examiner diagnosed early osteoarthritis of the right knee, medial compartment with right knee recurrent medial meniscal tear.  After reviewing the evidence on file and examining the Veteran, the examiner opined that the Veteran's current right knee disability was not related to the incident of right knee pain noted in service.  The examiner highlighted that the Veteran had no further reported or documented problems with his right knee between the in-service episode in 1983 and his military discharge in 1992.  It was further indicated that the Veteran did not require private medical treatment between service discharge and private treatment in 2003.  The examiner commented that the Veteran's current right knee problem involving the medial compartment of the right knee, including osteoarthritis, was unrelated to the lateral collateral ligament strain of the right knee for which the Veteran was treated in service more than 25 years before. 

In a January 2012 VA examination report, the examiner, a VA physician, indicated that the fact that he had never examined the Veteran for his right knee prior to his knee replacement made it totally speculative on his part to comment on any known right knee disorder and whether it resulted in gait disturbance sufficient to cause a spine disorder. 

In March 2012, the Veteran's representative submitted three medical treatise documents concerning knee meniscus status.  Thereafter, the originating agency sought an addendum medical opinion concerning the etiology of the Veteran's claimed right knee disorder, noting that the examiner should discuss the medical treatise articles associated with the record.  

In an April 2012 VA examination and medical opinion report, the same examiner who conducted the January 2012 VA examination listed diagnoses of lateral collateral ligament strain of the right knee in 1983 as well as right knee osteoarthritis, primarily involving medial compartment with history of medial meniscus tear in 2007 and total knee arthroplasty in 2010.  He opined that the Veteran's current right knee condition, right knee osteoarthritis that required total knee arthroplasty, was not caused by the Veteran's 1983 in-service lateral collateral ligament strain.  However, the examiner specifically indicated that he did not find referenced medical literature articles in his review of the record. 

The Board finds the April 2012 VA medical opinion to be inadequate for adjudicative purposes in regard to the issue of entitlement to service connection for a right knee disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the conclusions reached by the April 2012 VA examiner do not address the medical treatise evidence clearly associated with the record at the time of April 2012 VA medical opinion as well as the Veteran's lay assertions as to the continuity of his right knee symptomatology and self treatment since service.  Thus, the originating agency should obtain an addendum VA medical opinion with supporting rationale to clarify the etiology of the Veteran's right knee disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be returned to and reviewed by the VA examiner who performed the January and April 2012 VA examinations and prepared the addendum medical opinion.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should be requested to provide an opinion, consistent with sound medical principles, as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current right knee disorder began during service or is otherwise etiologically related to the Veteran's military service, to include documented in-service right knee injury and in-patient right knee treatment.  

The examiner should acknowledge and discuss the medical treatise evidence associated with the record in March 2012, the findings in the August 2009, January 2012, and April 2012 VA examination reports, and the Veteran's lay statements as to continuity of right knee symptomatology since service.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question.

If the April 2012 VA examiner is not available, the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be provided to and reviewed by another physician with sufficient expertise who should review the record and provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

